Citation Nr: 0421232	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  96-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
fracture of the right ankle, with right calf atrophy and 
degenerative changes, currently rated as 40 percent 
disabling.   

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from May 31, 1974 
to December 18, 1978.  Prior to May 31, 1974, the appellant 
had three years and 24 days of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.                

The Board notes that the issue of entitlement to service 
connection for a lumbosacral spine disability was originally 
developed for appellate review; however, service connection 
for a lumbosacral spine disability was ultimately granted by 
the RO in an October 1999 rating action.  Therefore, this 
issue is no longer before the Board.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By a September 1998 decision, the Board remanded this case.  
As per the September 1998 remand decision, in August 1999, 
the appellant underwent a fee-basis examination which was 
conducted by J.R.G., M.D., a private physician.  In addition, 
in August 1999, an informal hearing was conducted at the RO 
before a local hearing officer.  In October 1999, the RO 
issued a supplemental statement of the case (SSOC) to the 
appellant.  The SSOC was sent by regular mail to the 
appellant's address of record and was not returned to the RO.  
The case was subsequently certified to the Board.  

In a June 2000 decision, the Board remanded this case again.  
In July 2000, the Board notified the RO that the Board's 
communication to the appellant was returned undelivered.  The 
Board requested that the RO remail when the correct address 
was ascertained, with any necessary explanation.  

In July 2000 and March 2001, the RO sent letters, by regular 
mail, to the appellant's address of record.  However, the 
letters were returned by the United States Postal Service 
marked "return to sender, moved, left no address, unable to 
forward."  In addition, by April 2002 and July 2003 letters 
to the appellant from the RO, the RO provided the appellant 
notice of the Veterans Claims Assistance Act of 2000 (VCAA).  
These letters were sent by regular mail to the appellant's 
address of record.  However, the letters were returned by the 
United States Postal Service marked " not deliverable as 
addressed, unable to forward."   

An undated memo in the claims file shows that the Disabled 
American Veterans (DAV), the appellant's representative, were 
contacted and asked whether they had current address 
information of the appellant.  The DAV responded that they 
did not have the appellant's current address information.  

In light of the above, the Board notes that it appears that 
the appellant's current address is unknown.  In this regard, 
the Board observes that pertinent provisions of Manual M21-1 
specifically address the actions that need to be taken when 
the veteran's address is unknown.  See M21-1, Part III, 
Change 115 (March 2004) par. 1.04f, "Address Unknown."  The 
record does not document that the RO has completed the 
specified development as proscribed by Manual M21-1, Part 
III, Change 115 (March 2004) par. 1.04f.  This must be done.  


Accordingly, the case is remanded to the RO for the following 
actions:   

1.  The RO should consult M21-1, Part 
III, Change 115 (March 2004) par. 1.04f, 
"Address Unknown" regarding the need 
for additional development in cases where 
the veteran's address is unknown.  
Specifically, the RO is requested to 
complete the following actions:

(a) Review the file to ensure the 
current address was used.  

(b) Perform a SINQ to determine if 
either the pending issue or master 
record address is different from 
that of the returned mail.  If so, 
fully update BDN as appropriate, 
document the change of address for 
the claims file, and re-mail the 
returned correspondence to the new 
address.  

(c) Access Share to determine if 
Social Security has a better 
address.  If a new address is found, 
update BDN, document the change of 
address for the claims file, and re-
mail the returned correspondence to 
the new address.  

(d) Utilize the Internet web address 
locator service for the returned 
mail.  If a better address is 
obtained, update BDN, document the 
change, and re-mail the returned 
correspondence to the new address.  
(Note: The Internet web address 
locator will only be made available 
to individuals specifically 
authorized for access to this 
function.) 

(e) Check if benefits are being paid 
by direct deposit.  Is so, fax or 
mail a copy of the letter that 
provides VA authority to obtain 
address information from the bank.  
(See M21-1, Part IV, chapter 31, 
addendum B for sample language.)  
When a reply is received, update BDN 
and re-mail the returned 
correspondence to the new address.     

Any records or information obtained must 
be made part of the claims folder.  If 
records or information are unavailable 
from any sources, a written negative 
reply should be obtained and associated 
with the claims file.  

2.  Thereafter, if and only if, the 
appellant's current address is obtained, 
the RO must then review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claims and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO should 
specifically request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
right ankle disability, service-connected 
right knee disability, and/or service-
connected left knee disability in recent 
years.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.    

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should review the claims file and 
take all other proper measures to ensure 
full and complete compliance with the 
duty-to-notify and duty-to-assist 
provisions of the VCAA.  Specifically, if 
deemed appropriate, the RO should provide 
the appellant a more current VA 
examination(s) with respect to any of his 
service-connected disabilities.  

4.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.  



							(Continued on the next 
page) 



No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




